AMENDMENT - REGISTRATION RIGHTS AGREEMENT Amendment, dated August 20, 2008, effective as of August 7, 2008 (“Amendment”), to the Registration Rights Agreement, dated August 7, 2007 (as amended prior to the date hereof, the “Registration Rights Agreement”), by and between eMagin Corporation, a Delaware corporation (the “Company”), and Moriah Capital, L.P. (the “Lender”). RECITALS: A.In connection with Amendment No. 3, of even date herewith, to the Loan and Security Agreement, dated as ofAugust 7, 2007, between the Company and the Lender (as so amended, the “Loan Agreement”), the Company and Lender have executed and delivered, among other things, (i) an Amended and Restated Securities Issuance Agreement and (ii) Warrant Issuance Agreement No. 2. B.Pursuant to the Securities Issuance Agreement, the Company is issuing to the Lender the “AdditionalShares” and the “2008Shares” (as defined therein). C.Pursuant to Warrant Issuance Agreement No. 2, the Company is issuing to the Lender the “August 2008 Warrant” (as defined therein). The shares of Common Stock underlying the August 2008 Warrant are referred to herein as the “August 2008 Warrant Shares”. D.Capitalized terms used and not otherwise defined herein have the meanings given to them in the Registration Rights Agreement. The parties hereby agree that the Registration Rights Agreement shall be deemed amended to the extent set forth below as the context indicates, but shall otherwise shall remain in full force and effect,as follows: 1.Registrable Securities. The Additional Put Shares, the 2008 Put Shares and the August 2008 Warrant Shares (collectively, the “Amendment Shares”) shall be “Registrable Securities”, as defined in the Registration Rights Agreement. 2.Registration Statement. The Company shall use its best efforts to file a Registration Statement (as defined in the Registration Rights Agreement) for the Amendment Shares as promptly as practicable after the registration statement for the securities and selling securityholders described on Schedule A annexed hereto has been declared effective, provided that the Company is permitted to do so under applicable securities laws and regulations and Commission interpretations. Notwithstanding the foregoing, no such registration shall be required for Amendment Shares to that may then be publicly sold under Rule 144 without regard to volume limitations. 1 3Cut Back Provision.Notwithstanding anything contained herein to the contrary, in the event that the Commissionlimits the number of Amendment Shares that may be sold by selling security holders in a particular Registration Statement, or the Commission takes the position that the all or a portion of the Amendment Shares cannot be registered, the Company may exclude from such registration statement the minimum number of Amendment Shares on behalf of the Lender as is necessary to comply with such limitation by the Commission; provided, that any such cutback shall be on a ratable basis with other selling securityholders under such registration statement to the extent not prohibited by any agreement to which the Company is a presently a party. In such event, the Company shall give the Lender prompt notice of the number of the Amendment Shares so excluded.Further, and in addition to the foregoing, the Company will not be liable for payment of any damages or penalties for any delay in registration of the Amendment Shares in the event that such delay is due to the fact that the Commission has limited the amount of Amendment Shares that may be included and sold by selling security holders in the Registration Statement pursuant to Rule 415 promulgated under the 1933 Act or any other basis. Without limiting Lender’s rights under the Registration Rights Agreement, in the event of any such cutback, the Company shall use its reasonable best efforts to register the securities that were the subject of such cutback in accordance with Section 4 below. 4.Piggy-Back Registration. Notwithstanding anything in the Registration Rights Agreement to the contrary, if at any time from the date of this Amendment through the date when all of the Amendment Shares may then be publicly sold under Rule 144 without regard to volume limitations there is not an effective Registration Statement covering all of the Amendment Shares and the Company shall determine to prepare and file with the Commission a registration statement relating to an offering for its own account or the account of others under the Securities Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as promulgated under the Securities Act) or their then equivalents relating to equity securities to be issued solely in connection with any acquisition of any entity or business or equity securities issuable in connection with stock option or other employee benefit plans, then the Company shall send to Lender written notice of such determination and, if within 15 days after receipt of such notice, Lender shall so request in writing, the Company shall use its best efforts to include in such registration statement all or any part of such Registrable Securities that Lender requests to be registered to the extent the Company may do so without violating registration rights of others which exist as of the date of this Agreement, subject to customary underwriter cutbacks applicable to all holders of registration rights and subject to obtaining any required the consent of any selling stockholder(s) to such inclusion under such registration statement. 5.Remainder of Agreement in Effect.Except as amended hereby set forth herein, the Registration Rights Agreement shall remain in full force and effect. [SIGNATURE PAGE FOLLOWS] 2 IN WITNESS WHEREOF, the parties have executed this Amendment to Registration Rights Agreement as of the date first written above. EMAGIN CORPORATION By: /s/Andrew Sculley Andrew Sculley CEO MORIAH CAPITAL, L.P. By: Moriah Capital Management, L.P., General Partner By:Moriah Capital Management, GP, LLC, General Partner By: /s/Greg Zilberstein Greg Zilberstein Managing Partner 3 SCHEDULE A TO AMENDMENT - REGISTRATION RIGHTS AGREEMENT Securities issuable in accordance withSecurities Purchase Agreement, dated
